Citation Nr: 0937544	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for service-connected sarcoid uveitis with iritis, 
associated with sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in 
the appeal, the Board received specific written notification 
from the Veteran that he was withdrawing his claim for a 
disability evaluation greater than 10 percent for service-
connected sarcoid uveitis with iritis, associated with 
sarcoidosis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran of 
entitlement to a disability evaluation greater than 10 
percent for service-connected sarcoid uveitis with iritis, 
associated with sarcoidosis, have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
and 20.202.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by her authorized 
representative.  38 C.F.R. § 20.204(a).

In February 2005, the Veteran filed a substantive appeal 
after being furnished a statement of the case.  At that time, 
the following issue was before the Board: entitlement to a 
disability evaluation greater than 10 percent for service-
connected sarcoid uveitis with iritis, associated with 
sarcoidosis.

In a statement received by the RO in September 2009, the 
Veteran made clear that he wished to withdraw the claim being 
appealed.  Specifically, he stated, "I have a thorough 
explanation of what is required for an increase and I want to 
withdraw my appeal."

The Board finds that the Veteran has withdrawn this appeal 
and there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The claim of entitlement to a disability evaluation greater 
than 10 percent for service-connected sarcoid uveitis with 
iritis, associated with sarcoidosis, is dismissed.

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


